Exhibit 10.4.1
AMENDMENT TO AGREEMENT
     This Amendment to Agreement entered into as of the 31st day of December,
2008 by and between THE FAUQUIER BANK, a Virginia banking corporation (the
“Bank”), and Eric P. Graap, (the “Executive”).
RECITALS
     1. The Bank and Executive entered into an Agreement dated as of the 27th of
November, 2000, the (“Agreement”) which provides for compensation and other
benefits to the Executive in certain events, a copy of which is attached hereto
as Exhibit A; and
     2. The Agreement was amended by the parties, pursuant to a written
amendment attached hereto as Exhibit B.
     3. The parties desire to further amend the Agreement, as of December 31,
2008, in order to comply with the applicable provisions of Section 409A of the
Internal Revenue Code of 1986, as amended;
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Paragraph 2(v) of the Agreement is hereby amended to include the
following as the last sentence:
     Notwithstanding the foregoing, no payments shall become payable under this
Agreement on the Date of Termination unless the Executive is considered to have
separated from service, within the meaning of Treasury Regulation § 1.409A-1(h),
as of the Date of Termination.
     2. A new Paragraph 2(vi) is added to the Agreement to state the following:
     Key Employee. “Key Employee” shall have the meaning assigned to that term
under Section 409A of the Internal Revenue Code of 1986, as amended, which
generally defines a Key Employee as an employee who, with respect to a publicly
traded company, is (a) one of the top fifty most highly compensated officers
with an annual compensation in excess of $130,000 (as adjusted from time to time
by Treasury Regulations), (b) a five percent owner of the Bank, or (c) a one
percent owner of the Bank with annual compensation in excess of $150,000 (as
adjusted from time to time by Treasury Regulations).
     3. Paragraph 3(ii)(a) of the Agreement is hereby amended to state as
follows:
     On or before the Executive’s last day of employment with the Bank, the Bank
shall pay to the Executive as compensation for services rendered to the Bank a
cash amount (subject to any applicable payroll or other taxes required to be
withheld) equal to 2.99 times the highest annual





--------------------------------------------------------------------------------



 



compensation paid to the Executive by the Bank for any six months ending with
the Executive’s termination, provided that, if the Executive is a Key Employee
on the Date of Termination, the cash amount shall not be paid until the first
day of the seventh month following the Date of Termination. For purposes of this
paragraph 3(ii), highest annual compensation shall include only base salary and
cash bonuses paid to Executive.
     4. The first paragraph of Section 4 of the Agreement is hereby amended to
state as follows:
     STOCK OPTIONS: Upon a Change of Control, all stock options granted to the
Executive under any of the Bank’s Stock Option Plans, or any successor thereto,
shall become immediately exercisable with respect to all or any portion of the
shares covered thereby regardless of whether such options are otherwise
exercisable. The Bank shall reimburse the Executive for any federal income tax
liability incurred by the Executive in connection with the exercise of such
options which would not have otherwise been incurred by the Executive in the
absence of such options becoming immediately available upon a Change of Control,
such reimbursement to be submitted to the Executive within ten (10) days of
written notification to the Bank by the Executive of the exact amount of such
additional tax liability, provided that no reimbursements shall be made after
the end of the year next following the year in which the Executive remits the
taxes to the appropriate government entity.
     5. Section 5 is hereby amended by adding the following sentence to the end
of subsection (i).
     Notwithstanding the foregoing, for the duration of any such litigation and
until the Executive receives any monetary awarded owed to him pursuant to such
litigation, the Bank shall reimburse the foregoing costs on a current basis
after the Executive submits a claim for reimbursement with the proper
documentation of the expenses, provided that no expense will be reimbursed after
the end of the year following the year in which the expense is incurred.
THE FAUQUIER BANK
By:                                                             
EXECUTIVE
By:                                                             

2